Motion Granted; Dismissed and Memorandum Opinion filed February 7, 2012.




                                         In The

                          Fourteenth Court of Appeals
                                    ____________

                                 NO. 14-11-01049-CR
                                   ____________

                         THE STATE OF TEXAS, Appellant

                                              V.

                        JAIME JAVIER CHAVEZ, Appellee


                      On Appeal from the 268th District Court
                              Fort Bend County, Texas
                       Trial Court Cause No. 11-DCR-057648


                           MEMORANDUM OPINION

      A written motion to dismiss the appeal was filed by the State in this State’s appeal
because the trial court has withdrawn its judgment of acquittal. The motion is granted.

      Accordingly, we order the appeal dismissed. We direct the clerk of the court to
issue the mandate of the court immediately.

                                     PER CURIAM


Panel consists of Chief Justice Hedges and Justices Jamison and McCally.
Do Not Publish — Tex. R. App. P. 47.2(b).